Opinion issued February 9, 2021




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                             ————————————
                               NO. 01-20-00815-CV
                            ———————————
                 IN RE GERARD THOMAS GABEL, Relator


            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION

      Relator, Gerard Thomas Gabel, has filed a petition for a writ of mandamus,

asserting that the trial court abused its discretion in entering temporary orders in a

suit to modify the parent-child relationship brought against him by real party in

interest, Tracey Gabel Koehne.1



1
      The underlying case is Tracey Gabel Koehne v. Gerard Thomas Gabel, Cause No.
      2010-74676, in the 312th District Court of Harris County, Texas, the Honorable
      Clinton E. Wells, Jr. presiding.

                                          1
      We deny relator’s petition for writ of mandamus.

      Mandamus is an extraordinary remedy that is only available in limited

circumstances. See Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992). To be

entitled to mandamus relief, the relator must show both that the trial court abused its

discretion and that there is no adequate remedy by appeal. See In re Prudential Ins.

Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004).

      Because temporary orders in a suit to modify the parent-child relationship are

not appealable, a petition for writ of mandamus is an appropriate means to challenge

such orders. See In re Herring, 221 S.W.3d 729, 730 (Tex. App.—San Antonio

2007, orig. proceeding). However, relator has failed to meet his burden to establish

an abuse of discretion of the trial court. See Walker, 827 S.W.2d at 840 (abuse of

discretion exists where trial court “reaches a decision so arbitrary and unreasonable

as to amount to a clear and prejudicial error of law”).

      Accordingly, we deny relator’s petition for writ of mandamus. All pending

motions are dismissed as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Goodman and Farris.




                                           2